


114 HRES 896 IH: Recognizing the significance of the United States relationship with the Republic of Moldova and encouraging United States support for anti-corruption efforts and strengthening democratic institutions.
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
114th CONGRESS
2d Session
H. RES. 896
IN THE HOUSE OF REPRESENTATIVES

September 27, 2016
Mr. Weber of Texas (for himself and Mr. Franks of Arizona) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Recognizing the significance of the United States relationship with the Republic of Moldova and encouraging United States support for anti-corruption efforts and strengthening democratic institutions.

 
Whereas the United States has enjoyed a bilateral relationship with the Republic of Moldova since the Republic of Moldova's independence in 1991; Whereas Moldova has been a valued and reliable partner in promoting global security by participating in United Nations peacekeeping missions in Liberia, Cote d'Ivoire, Sudan, and Georgia; 
Whereas since Moldova's independence, the United States has provided financial assistance to support the people of Moldova's efforts to build a prosperous European democracy; Whereas over the past two and a half decades, the Department of State, United States Agency for International Development (USAID), and the Millennium Challenge Corporation (MCC) have furnished over $1,400,000,000 in assistance to Moldova, including $262,000,000 for a 5-year MCC compact for economic development and investment projects in irrigation infrastructure, high-value agricultural production, and road rehabilitation; 
Whereas the United States Government supports the democratic aspirations of the people of the Republic of Moldova; Whereas on the occasion of Moldova’s Independence Day on August 27, Secretary of State John Kerry, on behalf of the President and the people of the United States, said on August 25, 2016, that the United States stands squarely behind Moldovan democratic reform as well as Moldova’s efforts to strengthen the rule of law and fight corruption, its desire to ensure greater prosperity and security for every citizen, and that today and in the years to come, we will continue to support the best interests and aspirations of the Moldovan people.; 
Whereas a resurgent and aggressive Russia is pursuing political and economic warfare in the region, seeking to weaken the continent’s Eastern front by sowing discord and dissent whenever the opportunity presents itself; Whereas due in part to its strategic location, Moldova has developed into a legitimate player in the region, becoming increasingly significant as Russia continues to violate borders and meddle in the internal affairs of its neighbors; 
Whereas the theft of nearly $1,000,000,000 from 3 major banks in Moldova in 2014, much of which consisted of International Monetary Fund (IMF) loans, has exposed corruption at the highest levels of the Government of Moldova; Whereas as a result of this banking scandal and the widely acknowledged kleptocracy of a number of political leaders, in recent months Moldova has witnessed anti-government protests composed of hundreds of thousands of people demanding snap elections and the government’s resignation; 
Whereas it has been alleged by credible sources, including former senior Moldovan Government officials cooperating with the United States Government, and other whistleblowers with personal knowledge of the bank heist and organized criminal activity, that members of the current ruling party, including Vice-Chairman of the Moldovan Democratic Party and feared oligarch Vladimir Plahotniuc, participated in the laundering of these funds into Russian banks and off-shore shell companies; Whereas it is also believed that funds from Russia, including the infamous Magnitsky Affair, from Libya, and from Iraq, were laundered through Moldova as part of criminal schemes orchestrated by Plahotniuc and his accomplices; 
Whereas Plahotniuc, who despite holding no elected office is often described as Moldova’s Puppeteer, has deep ties to Moscow including Russian officials that are strong supporters of the Moldovan breakaway region of Transnistria; Whereas it is understood that United States law enforcement agencies have initiated investigations into the missing $1,000,000,000 from the National Bank of Moldova reserves as well as the possible fraudulent use of the United States banking system, with involvement by United States citizens, to launder money; and 
Whereas now, more than ever, the United States must show support for the rule of law, economic freedoms, transparency and anti-corruption initiatives in Moldova: Now, therefore, be it  That the House of Representatives— 
(1)calls on the United States Government and the European Union to ensure that free and fair presidential elections are held in Moldova on October 30, 2016;  (2)encourages the President and the Department of State to restrict assistance designated for Moldova to only justice sector reform, anti-corruption efforts, and strengthening democratic institutions as long as corruption within the government ranks persist; 
(3)urges the Executive Branch agencies that have initiated investigations to pursue all available avenues to determine if the United States banking system, with involvement by United States citizens was used to launder money as part of the Moldovan banking scandal, if United States taxpayer dollars in the form of IMF loans were directed to sanctioned entities; and what if any members of the Government of Moldova, recipients of United States foreign aid, participated in, or benefitted from, the 2014 bank heist, including Vladimir Plahotniuc;  (4)calls on those Executive Branch agencies to report the results of those investigations to the United States Congress upon completion;  
(5)requests that, if as a result of said investigations, individuals or entities, including Vladimir Plahotniuc, Andrian Candu, the speaker of the Moldovan Parliament, Mihai Poalelungi, the chairman of the Moldovan Supreme Court of Justice; Eduard Harunjen, the acting Moldovan attorney general, Viorel Chetraru, the general director of Moldova’s National Anti-Corruption Center, Viorel Morari, the chief of Moldova’s Anti-Corruption Prosecutor’s office, Vladimir Cebotari, Moldova’s Minister of Justice, Alexandru Jizdan, Moldova’s Minister of Internal Affairs, Serghei Iaralov, Ion Plesca, the President of Chisinau’s Court of Appeal, and Dorin Damir, the President of the Fighting and Entertainment Association of Moldova, are found to have participated in the laundering of funds from entities or governments sanctioned by the United States, that the United States consider imposing sanctions on those individuals and entities to the extent that United States law allows, including the ban of travel to the United States, economic sanctions, and the freezing of assets; and (6)establish through legislation, or via the authority given under Presidential Proclamation 7750, a list similar to the one created by the Magnitsky Act for Vladimir Plahotniuc and other government officials if they are found to have been involved in the abovementioned crimes. 

